317 So. 2d 348 (1975)
In re Jerry Dean BRANTLEY
v.
STATE of Alabama.
Ex parte Jerry Dean Brantley.
SC 1204.
Supreme Court of Alabama.
May 29, 1975.
J. Paul Lowery, Montgomery, for petitioner.
None for the State.
EMBRY, Justice.
Petition of Jerry Dean Brantley for writ of certiorari to the Court of Criminal Appeals to review, revise and reverse the judgment of that Court of 18 February 1975 in Brantley v. State, 55 Ala.App. 717, 317 So. 2d 347. The writ is denied on the sole basis of the failure of the petitioner to comply with the requirements of Supreme Court of Alabama, Rule 39, Code of Ala., Tit. 13, § 111(32).
Writ denied.
HEFLIN, C. J., and BLOODWORTH, FAULKNER and SHORES, JJ., concur.